
	
		II
		109th CONGRESS
		2d Session
		S. 3692
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2006
			Mr. Voinovich (for
			 himself, Mr. Bingaman,
			 Mrs. Clinton, Mr. DeWine, Mr.
			 Domenici, Mr. Kennedy,
			 Mr. Lieberman, Mr. Lott, Mr.
			 Reed, and Mr. Sessions)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To extend the date on which the National Security
		  Personnel System will first apply to certain defense
		  laboratories.
	
	
		1.Extension of date of
			 application of national security personnel system to defense
			 laboratoriesSection
			 9902(c)(1) of title 5, United States Code, is amended by striking
			 October 1, 2008 each place such term appears and inserting
			 October 1, 2011 in each such place.
		
